Citation Nr: 1718843	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-94 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for disability of the thoracolumbar spine (claimed as a low back condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army from July 1956 to May 1981, to include service in the Republic of Vietnam.  His military decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (Agency of Original Jurisdiction (AOJ)).  The Montgomery, Alabama RO has assumed jurisdiction as AOJ.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current disability of the thoracolumbar spine results from events during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for service connection for thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for thoracolumbar spine disability.  He primarily asserts that he has manifested chronic thoracolumbar spine disability since a parachute jump injury in the 1960s which caused pain which did not completely resolve.  He has testified to performing over 500 parachute jumps with many of those jumps resulting in hard landings.  He also reported injuring his back following an explosion in combat which threw him 4 to 5 feet, and temporarily rendered him paralyzed and led to hospital treatment in Seoul.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was afforded a VA examination in March 2010.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not caused by or related to his period of service.  The examiner based the negative nexus on the Veteran's service treatment records, stating that while the Veteran had two episodes of back pain in service, he had no complaints related to his back at the retirement examination in 1981.

The Board finds that this examination is inadequate as it directly contradicts the evidence of record.  During service, the Veteran reported low back pain several times.  Notably, treating physicians did not provide a diagnosis, but did relate his back pain to his parachute jumps.  See Service Treatment Records dated November 19, 1968, October 28, 1971, June 13, 1972, and June 1, 1975.  Although the Veteran's spine was noted as clinically normal upon discharge, the Veteran did report recurrent low back pain.  See Report of Medical History dated April 6, 1981; see also, Report of Medical History dated June 13, 1972.

Thus, the VA examiner's opinion holds little probative value as it is based on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

For combat veterans, VA accepts as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat Veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Additionally, due consideration must be given to the places, types, and circumstances of a veteran's service.  38 U.S.C.A. § 1154(a).  

Here, the Veteran served on active duty for 25 years, and is shown to have been awarded the Parachute Badge.  His report of performing approximately 500 parachute jumps with many hard landings is not only consistent with his known circumstances of service, but actually recorded in the STRs wherein his back pain was related to his parachute jumps.  See Service Treatment Records dated November 19, 1968, October 28, 1971, June 13, 1972, and June 1, 1975.  Additionally, the Veteran has been awarded the Purple Heart and his report of a back injury during a concussive explosion establishes a combat-related back injury.

The record includes opinion from private neurosurgeon, dated July 2006, which reported that the Veteran's injury as a paratrooper in the late 1960s with pains that never resolved eventually resulted in his back disability that required surgery.  This opinion is consistent with the service treatment records wherein the Veteran's back pain was related to his parachute jumps, and the Veteran's report of recurrent back pain upon discharge.  See Service Treatment Records dated November 19, 1968, October 28, 1971, June 13, 1972, and June 1, 1975; Report of Medical History dated April 6, 1981; see also, Report of Medical History dated June 13, 1972.

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt as well as the combat injury presumption under 38 U.S.C.A. § 1154(b), the Board finds that the Veteran's thoracolumbar spine disability is causally related to events while in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence'..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")  As such, he is entitled to a grant of service connection for his thoracolumbar spine disability.


ORDER

Service connection for thoracolumbar spine disability is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


